Citation Nr: 1755345	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  07-27 833A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a skin disorder.

2.  Entitlement to service connection for hypertension, to include as due to exposure to herbicides.

3.  Entitlement to service connection for residuals of a stroke.

4.  Entitlement to service connection for headaches, to include as due to exposure to herbicides.

5.  Entitlement to service connection for memory loss, to include as due to exposure to herbicides.

6.  Entitlement to service connection for balance problems, to include as due to exposure to herbicides. 

7.  Entitlement to service connection for infertility, to include as due to exposure to herbicides.

8.  Entitlement to service connection for a bilateral hand disability, to include as due to exposure to herbicides.

9.  Entitlement to service connection for a bilateral foot disability, to include as due to herbicides.

10.  Entitlement to service connection for a pituitary tumor, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Madonna Richardson, Agent


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active duty service from November 1968 to October 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal of October 2006 and April 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

In March 2009, the Veteran testified before a Decision Review Officer (DRO) and in May 2010, he testified at a travel Board hearing.  Transcripts of both hearings are of record.  In June 2012, the Veteran provided testimony at a video hearing solely on the issue of service connection for a skin rash.  A transcript of this hearing is also of record.  

In September 2010 and September 2012, the Board remanded the claims for further development.

The issue of service connection for headaches, to include a due to exposure to herbicides, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's skin disorder did not have its onset in active service, and is not otherwise related to service.

2.  The Veteran's hypertension did not have its onset in active service, and is not otherwise related to service.   

3.  The Veteran's stroke, along with resulting residuals, did not have its onset in active service, and is not otherwise related to service.   

4.  The Veteran has not been shown to have a chronic disability manifested by memory loss.

5.  The Veteran's balance problems did not have an onset in active service, and is not otherwise related to service.   

6.  The Veteran's infertility did not have its onset in active service, and is not otherwise related to service.

7.  The Veteran's bilateral hand disability did not have its onset in active service, and is not otherwise related to service.

8.  The Veteran's bilateral foot disability did not have its onset in active service, and is not otherwise related to service.

9.  The Veteran's pituitary tumor did not have its onset in active service, and is not otherwise related to service.


CONCLUSIONS OF LAW

1.  A skin disorder was not incurred in or aggravated by active service.  38 U.S.C. 
§ 5107 (West 2012); 38 C.F.R. § 3.303 (2017).

2.  Hypertension was not incurred in or aggravated by active service.  38 U.S.C. 
§ 5107 (West 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

3.  Stroke residuals were not incurred in or aggravated by active service.  38 U.S.C. 
§ 5107 (West 2012); 38 C.F.R. § 3.303 (2017).

4.  Memory loss was not incurred in or aggravated by active service.  38 U.S.C. 
§ 5107 (West 2012); 38 C.F.R. § 3.303 (2017).

5.  Balance problems were not incurred in or aggravated by active service.  38 U.S.C. § 5107 (West 2012); 38 C.F.R. § 3.303 (2017).

6.  Infertility was not incurred in or aggravated by active service.  38 U.S.C. § 5107 (West 2012); 38 C.F.R. § 3.303 (2017).
  
7.  A bilateral hand disability was not incurred in or aggravated by active service.  38 U.S.C. § 5107 (West 2012); 38 C.F.R. § 3.303 (2017).

8.  A bilateral foot disability was not incurred in or aggravated by active service.  38 U.S.C. § 5107 (West 2012); 38 C.F.R. § 3.303 (2017).

9.  A pituitary tumor was not incurred in or aggravated by active service.  38 U.S.C. 
§ 5107 (West 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).
  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board finds that there has been substantial compliance with its September 2012 remand directives.  See D'Aries v. Peake, 22 Vet.App. 97, 105 (2008); see also Dyment v. West, 13 Vet.App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West,11 Vet.App. 268 (1998)) violation when the examiner made the ultimate determination required by the Board's remand.) 

Analysis

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303. Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  Additionally, a disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310. 

Service connection for certain diseases, such as hypertension and malignant tumors, may be also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time. As malignant tumors are considered to be chronic diseases for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

 Additionally, in some circumstances, a disease associated with exposure to certain herbicide agents will be presumed to have been incurred in service, even though there is no evidence of that disease during the period of service at issue.  38 U.S.C. § 1116(a) (West 2012); 38 C.F.R. §§ 3.307 (a)(6), 3.309(e) (2017).  A veteran who served in the Republic of Vietnam during the period from January 9, 1962 to May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C. § 1116(f) (West 2012). Recently, 38 C.F.R. § 3.307 was amended to include service between April 1, 1968, and August 31,1971 in a unit that, as determined by the Department of Defense, operated in or near the Korean demilitarized zone in an area in which herbicides are known to have been applied during that period.  76 Fed. Reg. 4245-01 (Jan. 15, 2011) (to be codified at 38 C.F.R. § 3.307(a)(6)(iv)).

The following diseases are deemed associated with herbicide exposure, under current VA regulation: chloracne or other acneform disease consistent with chloracne; Hodgkin's disease; multiple myeloma; non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); Type II diabetes mellitus, and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e). Recently, 38 C.F.R. § 3.309(e) has been amended to include hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease.  The foregoing diseases shall be service connected if a Veteran was exposed to an herbicide agent during active military, naval, or air service, if the requirements of 38 U.S.C. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C. § 1113; 38 C.F.R. § 3.307(d) are also satisfied. 38 U.S.C. §§ 501(a), 1116 (West 2012); 38 C.F.R. § 3.309(e). 

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341 -346 (1994); see also 61 Fed. Reg. 41, 442 -41, 449, and 61 Fed. Reg. 57, 586 -57, 589 (1996).  The United States Court of Appeals for the Federal Circuit has held, however, that a claimant is not precluded from establishing service connection with proof of actual causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Skin Disorder

The service treatment records do not reflect any findings or complaints relating to the skin.

Post-service records show that the Veteran was diagnosed with contact dermatitis in 2006.

Following VA examination in October 2012, the examiner opined that the Veteran's contact dermatitis did not have its onset during service and was not caused by any incident or event that occurred during service.  The examiner noted the absence of any skin complaints until 2006 as the basis for the negative opinion.

In this case, the evidence does not support a finding that the Veteran experienced an in-service injury, disease or event to which his skin disorder could plausibly be related.  The service treatment records do not reflect any treatment or complaints pertaining to the skin.  Post-service medical records show diagnosis and treatment for contact dermatitis, approximately 36 years following his discharge from service - a factor which tends to weigh against the claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Moreover, a VA examiner has provided a negative nexus opinion.  There is no differing medical opinion.
Accordingly, the claim for service connection for a skin disorder is denied.

Hypertension

The Veteran has a current diagnosis of hypertension.

His service treatment records are negative for any findings or treatment for hypertension.  The entrance examination reflects a blood pressure reading of 132/72.  He was on sick call in February 1969 with complaints of dizziness, heart pains and a blood pressure reading of 140/68 was recorded.  The impression was "no real findings."  The discharge examination reflects a blood pressure reading of 134/82.  

Following VA examination in October 2012, the examiner opined that the Veteran's contact hypertension did not have its onset during service and was not caused by any incident or event that occurred during service.  The examiner noted that the Veteran had one slightly isolated systolic pressure during service but that there was no evidence of hypertension during active duty service.  

Initially, the Board notes that hypertension is not listed as one of the disabilities for which presumptive service connection can be granted under 38 C.F.R. § 3.307 (a)(6).
    
In this case, the medical evidence shows a current diagnosis of hypertension.  At the outset, however, it is noted that presumptive service connection is not warranted because hypertension is not shown within the first post-service year of active duty service.  38 C.F.R. §§ 3.307, 3.309.  Post-service medical records show diagnosis and treatment for hypertension many years after discharge from his period of service - a factor for consideration which tends to weigh against the claim for service connection.  See Maxson v. Gober, supra.  Moreover, the October 2012 VA examiner has determined that the Veteran's hypertension did not have its onset in service nor is it is related to his period of active duty service or herbicide exposure.  Thus, service connection for hypertension is denied.

Stroke Residuals

The service treatment records do not reflect any findings or treatment relating to a stroke.

Post-service treatment records show that the Veteran was diagnosed was a subarachnoid hemorrhage in October 2003.  A CT scan of the brain in November 2003 showed that the Veteran had complete resolution of the subarachnoid hemorrhage.  

On VA examination in October 2012, the examiner opined that it was less likely than not that the Veteran's complaints of residuals of a stroke did not have an onset in service and was not caused by any incident or event that occurred during service.
The examiner explained that there was no evidence of a stroke until October 2003.  

Initially, the Board notes that a stroke is not listed as one of the disabilities for which presumptive service connection can be granted under 38 C.F.R. § 3.307 (a)(6).

Moreover, there is no evidence of a stroke in the Veteran's service treatment records.  Rather, the medical evidence clearly shows that the Veteran had a stroke in October 2003, approximately 33 years after this separation from discharge.  See Maxson v. Gober, supra.  In addition, the October 2012 VA examiner, does not link any residuals of a stroke to the Veteran's military service or herbicide exposure.  Thus, service connection for residuals of a stroke is denied.  

Memory Loss

The Veteran asserts that he has memory loss that is related to his service. 

The Veteran's service treatment records do not show any treatment or complaints of memory loss.

Following VA examination in April 2013, the examiner concluded that there was no objective evidence to support the Veteran's subjective self-report of memory loss.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); 

To the extent that the Veteran complains of memory loss, VA does not generally grant service connection for symptoms alone, without an identified basis for those symptoms.  VA needs to identify a 'disability,' not symptoms of a disability, or treatment.  Accordingly, service connection cannot be granted for symptoms of a disability, standing alone.  Service connection for memory loss is denied. 

Balance Problems, Infertility, Bilateral Hand and Foot Disabilities, Pituitary Tumor

The service treatment records do not reflect any findings or complaints relating to balance problems, infertility, disability of either hand or either foot, or a pituitary tumor. 

Post-service records show that the Veteran's complaints of balance problems are consistent with a sensory motor peripheral neuropathy of the bilateral lower extremities, per his neurologist.  The Veteran reports a history of erectile dysfunction.  His complaints of a bilateral hand disability have been attributed to a trigger finger.  He was diagnosed with a small pituitary adenoma in 2006.  

Following VA examination in October 2012, the VA examiner opined that the Veteran's balance problems, bilateral foot disability, bilateral hand disability, infertility and pituitary tumor did not have an onset in service, nor caused by any incident or event that occurred during service.  The rationale for each of these conditions is that there was no evidence of any of these disorders during active duty service or for many years thereafter.  

Initially, the Board notes that balance problems, infertility, bilateral hand disability, a bilateral foot disability and pituitary tumor are not listed as one of the disabilities for which presumptive service connection can be granted under 38 C.F.R. § 3.307 (a)(6).

To the extent the Veteran contends he received treatment in service for balance problems, for infertility, a bilateral hand disability, a bilateral foot disability and for a pituitary tumor, his statements are competent and credible.  However, he is not shown to have the medical expertise to diagnose or determine the etiology of balance problems, infertility, a bilateral hand disability, a bilateral foot disability, or a pituitary tumor.  This is not something that would be readily apparent to a lay person.  Physicians must rely on examination, medical history, and special diagnostic testing to render a diagnosis and determine etiology.  In this case, there were no complaints or treatment for balance problems, infertility, bilateral hand disability, a bilateral foot disability and a pituitary tumor in active service, nor until years after service - a factor for consideration which tends to weigh against the claim for service connection.  See Maxson v. Gober, supra.  Moreover, the VA examiner does not link any of these claimed disabilities to the Veteran's military service or herbicide exposure.  This is highly probative evidence against finding a nexus between any of these disorders and service. 

Therefore, service connection for the Veteran's balance problems, infertility, a bilateral hand disability, a bilateral foot disability and a pituitary tumor is denied.   


ORDER

Service connection for a skin disorder is denied.

Service connection for hypertension, to include as due to exposure to herbicides, is denied.

Service connection for residuals of a stroke is denied.

Service connection for memory loss, to include as due to exposure to herbicides, is denied.

Service connection for balance problems, to include as due to exposure to herbicides, is denied.

Service connection for infertility, to include as due to exposure to herbicides, is denied.

Service connection for a bilateral hand disability, to include as due to exposure to herbicides, is denied.

Service connection for a bilateral foot disability, to include as due to exposure to herbicides, is denied.

Service connection for a pituitary tumor, to include as due to exposure to herbicides, is denied.


REMAND

The Veteran's claim of entitlement to service connection for headaches, to include as due to exposure to herbicides, warrants further development.

The Veteran contends that he has had headaches since Vietnam.  The service treatment records contain an entry dated in February 1969 which notes that the Veteran had complaints of right side headaches which were frontal and occipital, lightheadedness, dizzy spells and heart pains.  

The Veteran underwent a VA examination in October 2012.  The examiner provided a negative nexus opinion with regard to the Veteran's headaches.  The rationale was that with treatment of sleep apnea, the Veteran's headaches had improved.  The rationale did not consider the Veteran's reports of ongoing headaches since service discharge.  Thus, the Board finds that further VA examination is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an appropriate VA examination to clarify the nature and etiology of his claimed headaches.  Prior to conducting the examination, the claims file must be made available to an appropriate examiner for review of the case. A notation to the effect that this record review took place should be included in the report of the examiner.

Based on a review of the record, the examiner must provide an opinion as to whether it is at least as likely as not that any diagnosed headache disability is causally related to any incident during service.  In rendering an opinion, the examiner must consider the Veteran's reports of ongoing headaches since service.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important 'that each disability be viewed in relation to its history [,]' 38 C.F.R. § 4.1 (2017), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

2.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought on appeal is not granted to the fullest extent, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


